NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas               956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                        November 12, 2015

      Hon. Danice L. Obregon                       Mr. Frankie Wayne Nealy
      Attorney at Law                              #1714921
      802 N. Caranchua, Suite 2100                 Ellis Unit
      Corpus Christi, TX 78401                     1697 FM 980
      * DELIVERED VIA E-MAIL *                     Huntsville, TX 77343

      Re:       Cause No. 13-14-00689-CV
      Tr.Ct.No. S-12-5439FL-A
      Style:    Frankie Wayne Nealy v. Robin Michelle Nealy


            Appellant’s motion for extension of time to file brief in the above cause was this
      day GRANTED by this Court. The time has been extended to Monday, December 14,
      2015.

                                              Very truly yours,


                                              Dorian E. Ramirez, Clerk

      DER:ch